 



Exhibit 10.4
(ORTHOLOGIC LOGO) [p72395p7239500.gif]
LETTER OF RESTRICTED STOCK GRANT
ORTHOLOGIC CORP. 2005 EQUITY INCENTIVE PLAN
Date                                
«FIRSTNAME» «LASTNAME»
«STREET» «STREET1»
«CITY», «STATE» «ZIPCODE»
RE: OrthoLogic Corp. 2005 Equity Incentive Plan
Dear                                ,
In order to provide additional incentive to selected employees, OrthoLogic Corp.
(the “Company”) adopted the OrthoLogic 2005 Equity Incentive Plan (the “2005
Plan”). By means of this letter (the “Letter of Grant”), the Company is offering
you a restricted stock grant pursuant to the 2005 Plan
The option granted to you hereunder shall be subject to all of the terms and
conditions of the 2005 Plan, which you should carefully review. In addition, the
grant is subject to the following terms and conditions:
     1.      Grant of Restricted Stock. The Company hereby grants to you an
aggregate of                                 fully paid and nonassessable shares
of the common stock, $.0005 par value, of the Company (the “Restricted Stock”)
upon the terms and conditions hereinafter set forth. The date of grant is
                               ,                 (hereinafter referred to as the
“Grant Date”). On the Grant Date, you shall pay $                to the Company
as the full purchase price for the Restricted Stock.
     2.      Restrictions. The Restricted Stock shall be forfeitable as
described below until the shares become vested upon the following events:

  •   100% of the Restricted Stock covered by this Letter of Grant shall be
subject to performance vesting.     •   The period of time during which the
Restricted Stock is forfeitable is referred to as the “Restricted Period.” If
your employment with the Company terminates during the Restricted Period for any
reason, any Restricted Stock which has not yet become vested shall be forfeited
to the Company on the date of such termination, without any further obligations
of the Company to you and all your rights with respect to such Restricted Stock
shall terminate.

     Upon the occurrence of a Change of Control, all restrictions relating to
the Restricted Stock shall lapse; provided, however, that if the Company shall,
on or before the date of such Change of

 



--------------------------------------------------------------------------------



 



[Name]
[Date]
Page 2
Control, request that Executive remain in the employ of the Company following
the Change of Control, then: the restrictions on the Restricted Stock shall
instead lapse as to all but 10% of the number of shares originally included in
the Restricted Stock grant, and the restrictions on the remainder shall lapse
upon the completion by Executive of six months service thereafter or, if
earlier, the date on which the Company terminates Executive’s employment.
     3.      Rights During Restricted Period. During the Restricted Period, you
shall have the right to vote the Restricted Stock and to receive cash dividends.
If any stock dividend is declared upon the Restricted Stock, or there is any
stock split, stock distribution, or other change in the corporate structure of
the Company with respect to the Restricted Stock, the aggregate number and kind
of shares covered by this grant shall be proportionately and appropriately
adjusted (subject to the same restrictions applicable to the original Restricted
Stock). The Restricted Stock may not be sold, assigned, transferred, pledged,
encumbered or otherwise disposed of by you prior to vesting.
     4.      Custody. The Restricted Stock shall be held in custody by the
Company or an agent for the Company until the applicable restrictions have
expired. If any certificates are issued for shares of Restricted Stock during
the Restricted Period, such certificates shall bear an appropriate legend as
determined by the Company referring to the applicable terms, conditions and
restrictions and you agree to deliver a signed, blank stock power to the Company
relating thereto. On each date that the Restricted Stock vests, the Company
shall, or shall cause its transfer agent to, deliver to you a stock certificate
for those vested shares. Additionally, on the final vesting date, the Company
shall deliver to you the blank stock power that you signed and delivered to the
Company in connection with your Restricted Stock grant.
     5.      Tax Withholding. If required by applicable regulations, the Company
shall, at the time of vesting, provide you with a statement of valuation of the
Restricted Stock. The Company may require, as a condition to the vesting of any
shares of the Restricted Stock, that you concurrently pay to the Company any
taxes which the Company is required to withhold by reason of such vesting. In
lieu of part or all of such payment, you may request that the Company withhold a
portion of the shares otherwise becoming vested to defray all or a portion of
any applicable taxes, or request that the Company withhold the required amounts
from other compensation payable to you.
     6.      Other Conditions and Limitations. Unless the shares are subject to
a then effective registration statement under the Securities Act of 1933, the
Company shall instruct its transfer agent to enter stop transfer orders with
respect to shares, and all certificates representing the shares shall bear on
the face thereof substantially the following legend:
“The shares of common stock represented by this certificate have not been
registered under the Securities Act of 1933, as amended, and may not be sold,
offered for sale, assigned, transferred or otherwise disposed of unless
registered pursuant to the provisions of that Act or an opinion of counsel to
the Company is obtained stating that such disposition is in compliance with an
available exemption from such registration.”
     7.      Miscellaneous. Nothing herein contained shall impose any obligation
on the Company or any parent or subsidiary of the Company or on you with respect
to your continued employment by the Company or any parent or subsidiary of the
Company.

 



--------------------------------------------------------------------------------



 



[Name]
[Date]
Page 3
     8.      Counterparts. This Letter of Restricted Stock Grant may be executed
in any number of counterparts, and each such counterpart shall be deemed to be
an original instrument, but all such counterparts together shall constitute but
one agreement. This Letter of Restricted Stock Grant may be executed and
delivered by facsimile.
     9.      Governing Law. This Letter of Restricted Stock Grant shall be
subject to and construed in accordance with the law of the State of Arizona,
except as may be required by the Delaware General Corporation Law or the federal
securities laws. Venue for any action arising from or relating to this Agreement
shall lie exclusively in Superior Court, Maricopa County, Arizona or the United
States District Court for the District of Arizona, Phoenix Division. You should
execute the enclosed copy of this Letter of Restricted Stock Grant and return it
to the Company as soon as possible. The additional copy is for your records.
     10.      Relationship to 2005 Plan. This Letter of Restricted Stock Grant
is subject to the terms, conditions and definitions of the 2005 Plan. To the
extent that the terms, conditions and definitions of this Letter of Grant are
inconsistent with the terms, conditions and definitions of the 2005 Plan, the
terms, conditions and definitions of the 2005 Plan shall govern. You hereby
accept this grant subject to all terms and provisions of the 2005 Plan. You
agree to accept as binding, conclusive and final all decisions or
interpretations of the Board or any committee appointed by the Board upon any
questions arising under the 2005 Plan.

            Very truly yours,

ORTHOLOGIC CORP.
      By:           John M. Holliman, III        Executive Chairman     

ACCEPTED AND AGREED TO:

                                                              



Date:                                                      

 